KAROHL, Chief Judge.
Defendant appeals denial of his 24.035 motion without an evidentiary hearing. He contends his original guilty plea was involuntary and alleges ineffective assistance of counsel because he was not given an adequate opportunity to discuss his case with counsel. We affirm.
Our review of a judgment on a Rule 24.035 motion is limited to a determination of whether the findings of fact and conclusions of law of the motion court are clearly erroneous. Rule 24.035(j). The motion court’s findings, conclusions, and rulings are clearly erroneous only if a review of the entire record leaves a definite and firm impression that a mistake has been made. Simpson v. State, 779 S.W.2d 766, 767 (Mo.App.1989).
In the current case, the state agreed to reduce the charges on one count. Defendant then attempted to enter an Alford plea. When the court refused to accept this plea, defense counsel and defendant discussed the matter off the record. Rather than proceed to trial, defendant chose to plead guilty. The findings of the motion court are supported by the record. Consultation was allowed, not denied. Moreover, defendant was questioned extensively at the plea hearing about his attorney’s performance. He consistently answered that he had received satisfactory assistance. Additionally, defendant expressly stated that no one had coerced his guilty plea. Therefore, the motion court’s findings are supported, not refuted, by the record from the guilty plea hearing.
Judgment affirmed.
PUDLOWSKI and CRANDALL, JJ., concur.